On Rehearing.
[Department Two. November 29, 1920.]
Per Curiam.
The petition for rehearing in this case concludes with the request that, in the event of its denial, the opinion, with respect to that portion thereof covering the mother’s rights to have the children visit her, be amplified. The particular language to which attention is directed is “vacations between school terms.” This language may have been used somewhat improvidently, and if it is not plain, it is sufficient to say that the court intended by its use that the mother should have the children during any substantial period when they were not in school, whether such period be technically between school terms or not.
We are also requested to settle the terms more definitely upon which the mother may visit the children, but in this regard we think the direction given is sufficient.
In all other respects the petition is denied.